UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4300


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JACKIE CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:06-cr-00035-RLV-DCK-14)


Submitted:   September 25, 2012           Decided:   October 10, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Cacheris, LAW OFFICE OF JOHN J. CACHERIS, P.C.,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jackie Clark           appeals          the 240-month downward variant

sentence imposed upon him after the disposition of his initial

direct appeal, in which we affirmed his convictions but vacated

his sentence and remanded his case to the district court for

resentencing in light of United States v. Simmons, 649 F.3d 237

(4th Cir. 2011) (en banc).                       Clark’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which

he    states    that       he     could     identify          no    meritorious         issues      for

appeal,    but        questions           whether       the        district       court    properly

designated Clark as a career offender.

               This       Court      reviews       a    sentence          for     reasonableness,

applying       an    abuse      of    discretion          standard.              Gall     v.    United

States,    552      U.S.     38,     51     (2007).           We     first      ensure     that     the

district court committed no significant procedural error, “such

as    failing        to     calculate            (or    improperly           calculating)           the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the [18 U.S.C. § 3553(a) (2006)] factors, selecting

a    sentence       based    on      clearly       erroneous         facts,       or    failing      to

adequately explain the chosen sentence.”                              Id.        If no procedural

error   was     committed,           we    review       the    sentence          for    substantive

reasonableness,            taking         into     account          the     “totality          of   the

circumstances.”             Id.      A sentence that falls within or below a

properly        calculated            Guidelines              range         is      presumptively

                                                   2
reasonable.    United States v. Susi, 674 F.3d 278, 289 (4th Cir.

2012).

          As Clark’s counsel correctly observes, the district

court did not err in designating Clark as a career offender,

because both of his predicate convictions were felony crimes of

violence resulting in Clark’s incarceration less than fifteen

years prior to his commencement of the instant offenses.                   See

United States v. Thompson, 588 F.3d 197, 202 (4th Cir. 2009);

U.S. Sentencing Guidelines Manual §§ 4A1.2(k)(2)(A), 4B1.A(a),

4B1.2 cmt. n.1.    Likewise, our review of the record convinces us

that Clark’s sentence is otherwise reasonable.                 We discern no

error with respect to the district court’s computation of the

applicable     Guidelines    range,       the   opportunities     the    court

provided Clark and his counsel to speak in mitigation, or the

court’s explanation of the sentence imposed by reference to the

factors   enumerated    in    § 3553(a).          Nor   does     the    record

demonstrate any reason to disturb the presumptive substantive

reasonability of Clark’s below-Guidelines sentence.                Susi, 674

F.3d at 289.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the judgment of the district court.

This Court requires that counsel inform Clark, in writing, of

the right to petition the Supreme Court of the United States for

                                      3
further review.        If Clark requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this     Court   for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Clark.          We dispense with oral argument because the

facts   and   legal    contentions      are    adequately    presented    in   the

materials     before    the    Court    and    argument   would    not   aid   the

decisional process.


                                                                         AFFIRMED




                                          4